 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT :

for the
Western District of North Carolina [-|

 

 

 

Charlotte Division |
Al Smile ) .
cases, 3:19 cv HUE GCM
(to be filled in by the Clerk’s Office)
)
Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.)
-y- ) : FILED
g CHARLOTTE :
Legacy Ballantyne, LLC ) » NC |
Crestmont At Ballantyne Apartments, LLC |
GCI Residential, LLC ) APR - 3 2019 !
Connie Axiotis(Wendy Sikorski = u
! S$ DISTRICT COURT
Defendant(s) ) WESTERN DISTRICT OF NC
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

 

1 The Parties to This Complaint —
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Al Smile
Street Address. A4147Park Pd #11574
City and County Charlotte/Mecklenburg
State and Zip Code North Carolina 28209
Telephone Number 704-975-2529/ or 980-229-1732
E-mail Address alsmile1 @gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

   

 
   

Case 3:19-cv-00161-FDW-DCK Document 1 Filed 04/03/19 Page 1 of 6 Page | of 6

 

 

 

 

 
 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

Name

Job or Title (if known)

Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (f known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Legacy Ballantyne, LLC
Apartment Complex Manager
9200 Otter Creek Dr

 

 

Charlotte/ Mecklenburg County

 

North Carolina 28277

 

704-542-6330

caxiotis@gciresidential.com

Crestmont At Ballantyne Apartments, LLC
Apt Complex Mgr (Legacy Bailantyne)-
9200 Otter Creek Dr

 

Charlotte/ Mecklenburg County

 

North Carolina 28277

 

704-542-6330

 

caxiotis@gciresidential.com

 

GCI, Residential, LLC

 

Regional Manager of Apt Complexes-
10720 Sikes PL Suite # 150

Charlotte/ Mecklenburg County
28277

 

704-375-4509

 

wsikorski@gciresidential.com

 

 

Defendant No. 4

Name

Job or Title (if inown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

Connie Axiotis maemo) 3 pet entelaut #5)

Apt Complex Manager and Regional, Apt Complex Manager

10720 Sikes PL Suite # 150

 

Charlotte/ Mecklenburg County

 

North Carolina 28277

 

704-375-4509 or 704-542-6330

 

caxiotis@gciresidential.com or wsikorski@gciresidential.com

Case 3:19-cv-00161-FDW-DCK Document 1_ Filed 04/03/19 Page 2 of 6

 
 

Page 2 of 6

    

 
 

 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
i. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[Ar ederal question L] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

ISU SC Qu
VOAUSC 363

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) _, isa citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Case 3:19-cv-00161-FDW-DCK Document 1 Filed 04/03/19 Page 3 of 6 Page 3 of 6

 

 
 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

 

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is mo e than $75,000, not counting interest and costs of court, shee (explain):
The o ce ih Parhicr Pate? jw Mnav F phAOSE QU Val
i ‘was toa and Fydaus | out. z 4m hie aged Kopueatying
ollAt Vet ta L'4l mooliry Nehe “ue Fo ECan Lente
th af the, Emtitg we YS habs net oe Lilet ie GA RAO GS Je. gent? Ves

The Sfite py SOV A-L Mat Ze
II. Statement of Claim Cound” fo / Sue aw Gag Le rahi § 2 |nnedtia iobel

5 Areal tPULLY NSYO, 92 J 27,0302 KOS ‘0 ben ES Ca ee 5
Write a short and sien ra of the claim. Do not make legal arguments. “State as briefly as possible the. Ns tr
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant rm.
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, f
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each Te Coy
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if %

needed, o at fer

 

Where did the events giving rise to your Vee occur?

" "2, |
[o be, work (ace; rv, Jv V/s 00S ~lacel ‘Che,
Mb ju mag di Pherert L ein APW4G 7 E

 

 

B. What date and approximate time did the events giving rise to your } om ich od. f

by cals J4av- 20/9 1 Mae

Sal hig, Harrash'e4 FV Clas Weed tnd
andl) “man 4 feuittt (42 eo Wack po LI phan |

anath BE FAL SHI lonntivues l Mood

 

 

-CcV- - - i Page 4 of 6

 

 
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C, What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

E Filed 9 Lut, Lon Coty bf Ch A Codey fa y tor Sriffc yy fa
fooktart rth cb lila gepk WG Sty berm'F+b RoPala. Darn
Cable & & add Ba Ub ty LAL g!5. Thee Leta abel bihbe?

440-4 Lho ofborbeans¥ ig poo 4 Sol Mome “eg CT alfa t
6ulCome ! ne 4 fel Cabotye AherWE, pa jl? pKere 24
OMe was Buy fe. Japhet A Com (OT iy be Uhed y fre Ht

collex ms yy Staged 1 Lee Ke Tn Oo iguee II Sef

Bhf2 bh heFf
Removed ay Fo rat OC CCS jl ‘be M wits XeL Wrfhoet-<4 7 as
dw! ze% |

IV. _ Irreparable Pd Sa G ond FF & f£AaLG het [ME bee) Ie Lar fog,

Explain why monetary damages at a later time would not adequately compensate you for the i injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such Yen J ~C

could not be measured. — Dre aevtly A pers ‘oul /[tEaC ¢ |e Ge,
SLU. en oF the feats Heke: fh alt g be K( Te x fo

Cov tan'b tal Deak? a Cr
e ha Cc } Con) @ Sailp vy Tod by ie we /J Spot

MG Cay Col! De ee; jhe girl) LAG L, I a fletgg

     
 

       
 

  
  

     
 

  

 

POE MG Lon
Ie hube Ue UL0 5 oh ot 7 KC a) De Pan GY tly, $ALE
Rw |
fs GL Caqtleck 207 MWe fAC 9 Shops ff Ger |
Vv. Relief LV ol 4 ¢ flor Foi hag Meh E

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal

arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include PA |
fe, :

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim CLL are entitled to actual or ¥%

punitive money damages. Th elé ft ‘J ‘e(C My ab Le G OF Ee, |
Udltpoakable poof on p// o¢-2ft auc [oh ny ThO_ Cee

Delt He Ghote GAC Ae Lie A 2 *
we Lit? Bee LM OTS ve fe EEL 74 befor Z

Thi Ent} Wl meses ¢4 lade Vee Gaol Se
Co/ Wah. Sor BPO OS ee Leksel (CoA LS Vas
70 Galk- fag (07 5 Lye hota

™ Miler or lee 4gl Pah Stipa A727,
us Zi00 (pe. qi hy Le ki O74 Go Lo

fs _ td A_fd, SF ee
a f- AS FLOR ia — a = ee

WARES YB pls VST hs Atle © rane sot 5

hf P7714

fle mal the pple © batt fhe an Kah Cayo!’

 

 

 

 

 

—— BOWL b
ly eas 7 47s, Ofte PIL LA! AUS OF Je 7 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: oO A/a Q 7a Q0/ ZY

Signature of Plaintiff

Printed Name of Plaintiff fe. ZL > Cm i Ln

B. For Attorneys

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number

 

 

E-mail Address

 

Case 3:19-cv-00161-FDW-DCK_ Document 1_ Filed 04/03/19 Page 6 of 6 Page 6 of 6

 
